*285Dissenting Opinion by
Mb. Justice Cohen:
Here the Commonwealth, disregarding ordinary fairness after verdict, entered a judgment against itself without notice to the verdict-winner, thus starting the running of the appeal period. I would not permit the Commonwealth to profit by such questionable conduct and hence I would not quash this appeal. Nevertheless, on the merits I would affirm on authority of Granowitz v. Erie Redevelopment Authority, 432 Pa. 243, 247 A. 2d 623 (1968).
The appellants, verdict-winners, complain only of trial errors and we were not shown that the errors complained of produced an unjust result. Plaintiffs did not demonstrate that the verdict was inadequate; nor did they demonstrate how the trial errors contributed to the inadequacy; nor did the plaintiffs show that the evidence, if admitted, might have resulted in a larger verdict. In fact, the inadequacy of the verdict was not raised as an issue in plaintiffs’ statement of the question involved. Accordingly, I would affirm the action of the court below.
I dissent.